Citation Nr: 0431673	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from May 1974 to June 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for a back disability, 
claimed as compression fractures of the lumbar spine.

The issue addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.


REMAND

The veteran seeks entitlement to service connection for a 
back disability on the basis that it was aggravated in 
service. To establish service connection, there must be 
competent evidence of a current disability (generally a 
medical diagnosis) that was caused by a disease or injury in 
active military service, or if the disability was 
preexisting, that such disability was aggravated therein. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004). 

The veteran indicates that prior to entering service, at the 
age of 17, he injured his back in a motor vehicle accident 
and was hospitalized for 6 months. After he was discharged 
from the hospital, he had to wear a back brace for another 6 
months. He claims that he subsequently recovered from the 
accident and entered service. An undated note from Dr. R.B. 
indicates the veteran was injured in an automobile accident 
in April 1973 and sustained vertebral factures of L2 and L4, 
among other injuries. Dr. R.B. stated that the veteran had 
made a good recovery and showed no signs of apparent sequelae 
from his back injury. This note, although undated, was 
apparently written before the veteran entered service and 
indicates the veteran's age to be 19. Hospital and treatment 
X-rays of the veteran's back injury have not been 
incorporated into the claims folder.

The veteran's service entrance examination revealed old 
healed compression fractures with 40% loss of height on L-2 
and 10-15% loss of height of L-4. There were also 
subluxations of L-1 and L-2. The examiner indicated that the 
back condition was asymptomatic at that time, but in the 
future 15-20 years or so, because of the degree of 
compression and lateral subluxation, degenerative arthritis 
and pain could very well develop. The veteran indicates that 
approximately 2 weeks into his basic training, he injured his 
back.

At the veteran's separation examination, X-rays revealed 
compression fractures of L-2, L-3, and L-4 with 
retrolysthesis (type of arthrosis) of L-5/S-1 and spina 
bifida of S-1. Those X-rays have also not been incorporated 
into the claims folder for review.

After service, the veteran worked as a laborer for 
Rollyson's, an aluminum factory. He apparently injured his 
back again in June 1984 in an industrial accident. The 
veteran has applied for Social Security disability and 
Worker's Compensation benefits. In his applications, the 
veteran makes inconsistent statements regarding when his 
disability first began. In his clam for VA benefits (Form 21-
526) and throughout the application process for Social 
Security and Worker's Compensation he sometimes indicates his 
disability began in 1974, while at other times he indicates 
it arose in 1984. In a Social Security disability report 
dated in May 1985, the veteran reported treatment or 
examination by a Dr. F. in Columbus, Ohio. The reports of 
that treatment or examination have not been associated with 
the claims folder.

The veteran's Social Security records show that he was 
granted disability benefits. However, there is no copy of the 
original award letter and there are no records associated 
with that award, such as medical records or any decisions by 
an administrative law judge.

In a March 1996 report from Dr. M.F., it was noted that 
following a low back injury in June 1984, the veteran had 
been treated at the Ironton General Hospital emergency room. 
The report of that treatment has not been associated with the 
claims folder.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). The veteran was 
examined and treated at a Veterans Affairs Medical Center 
(VAMC) in 2003, however, the examiner did not comment or 
express an opinion on whether or not the veteran's present 
back injury was the result of an injury incurred in or 
aggravated in service.

Therefore, in light of the foregoing, the Board is of the 
opinion that further development of the record is warranted 
prior to final appellate consideration. Accordingly, the case 
is remanded for the following actions:

1.	Request that the veteran furnish the names, 
addresses, and approximate dates of treatment or 
examination, of all health care providers (and/or 
facilities) who treated him for back disability 
prior to service. In particular, provide such 
information with respect to the back injury 
sustained in the motor vehicle accident. Then 
request all records of such treatment directly from 
the health care provider or facility identified by 
the veteran. Such records must include, but are not 
limited to, hospital discharge summaries; daily 
clinical records; and any actual radiographic films 
of the veteran's spine; as well as clinical records 
from Dr. R.B. and any follow up treatment records 
including, but not limited to physical therapy and 
records associated with prescription for his back 
brace. Also request that the veteran submit any 
such records in his possession. If the requested 
records are unavailable, notify the veteran of that 
fact in accordance with the provisions of 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e). 
Failures to respond or negative replies to any 
request should be noted in writing and associated 
with the claims folder.

2.	Obtain the actual radiographic films and reports 
(e.g. X-rays) from the veteran's service entrance 
and separation examinations. Such efforts much 
continue until it is determined that the requested 
records do not exist or that further attempts to 
obtain such records would be futile. 30 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) 
(2004). Failures to respond or negative replies to 
any request should be noted in writing and 
associate with the claims older.

3.	Request that the veteran provide a history of 
his employment since service not already in the 
record, including, but not limited to, the name and 
address of each employer, as well as the dates of 
each period of employment.  For any period that the 
veteran was self-employed, request that he identify 
the people who hired him, including, but not 
limited to, clients and any contractors or sub-
contractors for whom he worked.  Failures to 
respond or negative replies to any request should 
be noted in writing and associated with the claims 
folder.  If the requested records are unavailable, 
notify the veteran of that fact in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) 
(2004). 

4.	Contact Rollyson's Aluminum Company and each 
employer/former employer listed in paragraph 3, and 
request copies of the veteran's employment records, 
including, but not limited to, employment 
applications, medical records and the reports of 
any pre-employment examinations; job descriptions; 
reports of job training; reports of duty 
limitations or job changes and the reasons for such 
limitations or changes; reports of vocational 
rehabilitation or job retraining; counseling 
statements; claims for disability benefits; 
customer/client letters; reports of union 
involvement; and reports of termination and any 
associated severance pay.  In particular, request 
copies of documents associated with the veteran's 
Worker's Compensation claim associated with the 
industrial back injury in June 1984.  If the 
employer/former employers do not have such 
documents, request that the employer/former 
employers provide a statement on business 
letterhead stationary addressing the foregoing 
concerns.  For any period that the veteran was 
self-employed, request a letter containing such 
information from the people who hired him, 
including, but not limited to, clients and any 
contractors or sub-contractors for whom he worked.  
Failures to respond or negative replies to any 
request should be noted in writing and associated 
with the claims folder.  If the requested records 
are unavailable, notify the veteran of that fact in 
accordance with the provisions of 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) 
(2004).

5.	Contact the Social Security Administration and 
obtain the veteran's records. Request a copy of the 
award letter and copies of all records used to 
support that award, including, but not limited to, 
medical evidence, such as the 1984 records from Dr. 
F. and the June 1984 records from Ironton General 
Hospital. Efforts to obtain such records must 
continue until it is determined that the requested 
records do not exist or that further attempts to 
obtain such records would be futile. 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) 
(2004). Failures to respond or negative replies to 
any request should be noted in writing and 
associated with the claims folder.

6.	When all of the above actions are completed, the 
RO must schedule the veteran for an examination and 
opinion to determine the extent and etiology of the 
veteran's current back disability.  The examiner 
must provide a diagnosis for each current back 
disability and the findings supporting that 
diagnosis. The examiner must render an opinion as 
to whether it is more likely than not (i.e. 
probability greater than 50 percent), at least as 
likely as not (i.e. probability of 50 percent), or 
less likely than not (i.e., probability less than 
50 percent ) that each back disability is related 
to the veteran's back injury which occurred prior 
to service. If so, the examiner must determine if 
the back disability underwent an increase in 
disability during service. If the examiner 
determines that there was such an increase, he or 
she must render an opinion as to whether it was at 
least as likely as not that the increase in 
disability was due to the natural progress of the 
back disease/injury residuals which existed prior 
to service. Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened.  All indicated tests and studies must be 
performed, and any indicated consultations must be 
scheduled. The claims folder, including all 
associated material, such as the actual 
radiographic films, must be made available to the 
examiner for review, and the examiner must verify 
that the claims folder and the associated material 
has, in fact, been reviewed.

7.	When all of the foregoing actions have been 
completed, the RO should undertake any other 
indicated development and then readjudicate the 
issue of entitlement to service connection for a 
back disability. If the benefits sought on appeal 
are not granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and afforded an 
opportunity to respond. Thereafter if otherwise in 
order, the case should be returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



